Citation Nr: 0525476	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder to include injury residuals.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had certified active service from October 1966 to 
September 1969 and additional periods of active duty and 
active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, tacitly determined that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for a chronic right knee disorder to 
include injury residuals and denied the claim.  In May 2004, 
the Board remanded the veteran's claim to the RO for 
additional action.  


REMAND

In its May 2004 Remand instructions, the Board directed the 
RO to request that the veteran provide information as to all 
treatment of his right knee disorder and to request clinical 
documentation from all subsequently identified healthcare 
providers and Russell Holland, M.D., of Savannah Orthopedics 
pertaining to treatment of the veteran for incorporation into 
the record.  In a May 2004 written statement, the veteran 
conveyed that he had been treated by both Dr. Holland and 
Joseph Hudson, M.D.  The record does not reflect that the RO 
requested clinical documentation from the physicians 
pertaining to their treatment of the veteran.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the RO's compliance with the Board' s remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In reviewing the claims files, the Board observes that the 
veteran's complete periods of active service, active duty, 
and/or active duty for training with the Florida Army 
National Guard have not be fully verified and the service 
medical records associated with such duty have not been 
requested for incorporation into the record.  



Accordingly, this case is again REMANDED for the following 
action:   
1.  Upon receipt of the appropriate 
releases, contact Russell Holland, M.D., 
Joseph Hudson, M.D., and Savannah 
Orthopedics and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active service, active duty, and active 
duty for training with the Florida Army 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic right knee disorder to include 
injury residuals with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2004) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

